Citation Nr: 1441549	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-16 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a higher initial rating for major depressive disorder, rated as 30 percent disabling prior to October 2, 2006, and as 70 percent disabling from that day forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk
INTRODUCTION

The Veteran served on active duty from February 2003 to May 2006, with prior service in the Army National Guard.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, granted entitlement to service connection for major depressive disorder, with an initial rating of 30 percent granted, effective May 11, 2006.  

In March 2012, the Veteran testified during a hearing before the undersigned in Washington, D.C.; a transcript is of record.  

The claim was remanded by the Board in May 2012 for additional development.  

A November 2012 rating decision granted an increased rating of 70 percent, assigned effective October 2, 2006.  Despite this grant of an increased rating, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for major depressive disorder remains before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for flat feet, shin splints, circulatory problems, and substance abuse as secondary to major depressive disorder as well as the claim for special monthly compensation based on housebound status have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2012 remand, the Board noted that the Veteran had an application for VA vocational rehabilitation pending, but that no VA vocational rehabilitation folder had been forwarded to the Board.  Upon remand, the Veteran's vocational rehabilitation records or folder were to be associated with the claims file.  However, since the remand, there is no record that the vocational rehabilitation records have been requested and no such records are associated with the virtual files.  Therefore, there is no evidence that the requested development has been undertaken.  

In addition, the Board noted that there were outstanding VA treatment records and requested that all records be obtained.  A specific request was to be made for records of treatment from the Washington VA Medical Center (VAMC) dated prior to October 2007, between February 2008 and June 2008, between September 2008 and December 2008, and since October 2009, including records of inpatient hospitalization.  The VBMS file contains a VA records printout dated August 8, 2013, on which a handwritten note indicated that VA treatment records from Washington, D.C., dated from April 23, 2007, to August 8, 2013, were entered into Virtual VA.  However, Virtual VA does not contain such records.  As such records are relevant to the claim, they must be obtained.  

Finally, upon remand, if any evidence is obtained or submitted which indicates that the Veteran's service-connected major depressive disorder symptoms have worsened since the last VA examination conducted in August 2012, a new VA examination must be provided to assess the current severity of the Veteran's service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  A specific request should be made for records of treatment from the Washington VAMC, dated prior to October 2007, between February 2008 and June 2008, between September 2008 and December 2008, and since October 2009, to include any records of inpatient hospitalization. 
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Associate with the virtual file any records contained in the Veteran's VA vocational rehabilitation folder.  Efforts to obtain this information must be documented.  

3.  If evidence is obtained which indicates an increase in the severity of the Veteran's service-connected psychiatric symptoms, afford him a new VA examination to evaluate the current severity of his service-connected major depressive disorder.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner should acknowledge review of the claims folder in the examination report or in an addendum.

The examiner should provide an opinion as to the severity of the service-connected psychiatric symptomatology and its impact on occupational and social functioning.  If the Veteran cannot secure or follow a substantially gainful occupation due to PTSD, the examiner should so state.

The rationale for all opinions should be provided.  The examiner is advised that the Veteran is competent to report his history and symptoms and that his reports must be considered in formulating the requested opinion.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


